Citation Nr: 1452114	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including arthritis.

2.  Entitlement to service connection for a bilateral ankle disability, including arthritis.

3.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1965 to July 1967 and then served in the United States Army Reserve, with active duty from March 2006 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007, March 2011, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The October 2007 rating decision denied service connection for arthritis of the bilateral knees and ankles, and the March 2011 rating decision granted service connection for PTSD that was assigned an initial 50 percent disability rating.  The May 2013 rating decision denied a rating higher than 50 percent for PTSD and entitlement to a TDIU. 

In September 2014, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The matter of entitlement to service connection for hepatitis was raised in a November 7, 2011 signed statement from the Veteran.  Although a handwritten note by RO personnel on a January 2013 Report of General Information (VA Form 21-0820) indicates that the Veteran is "not claiming HEP C."  The basis for the notation is not reported in the record and the matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issues of entitlement to an initial rating higher than 50 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a bilateral knee disability, diagnosed as chondromalacia of the bilateral knees that had its onset during his active military service.

2.  The Veteran has a bilateral ankle disability, diagnosed as bilateral ankle strain that had its onset during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability, including chondromalacia of the bilateral knees, have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.6, 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a bilateral ankle disability, including bilateral ankle strain, have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154(b), 5107(b); 38 C.F.R. § 3.6, 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Current knee and ankle disabilities are established by the medical evidence of record, as the Veteran was diagnosed as having chondromalacia patellae of the knees and bilateral ankle strain.  See February 2007 VA examination report.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that he served in Iraq.  Additionally, he is shown to have served in combat by virtue of the notation on his DD Form 2014 that he "served in an imminent danger area in Iraq" from May 2005 to May 2006 and his testimony.  His awards and decorations include the Global War on Terrorism Service Medal and Iraq Campaign Medal.  Thus, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).  

In February 2007, the VA examiner noted that the Veteran denied military injuries to his knees and ankles and indicated that they started to ache as the weather turned colder in Iraq.  Although, in June 2010, the Veteran reported that he jumped and ran from a hummer he drove in a dangerous area that came under attack.  See June 1 and 9, 2010 VA mental health clinic notes.  During his September 2014 Board hearing, the Veteran testified that he fell from a Humvee and ran after two bombs exploded near him.  See Board hearing transcript at page 4.  He stated that his knee and ankle pain started after that time and that he sought treatment at a hospital in Bagdad.  Id. at 5.  His statements and testimony serves to establish an in-service disease.

Competent evidence of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  

The Federal Circuit has recently extended the combat presumption, however, to encompass the residuals that a combat veteran reports as having occurred in service. Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that § 1154(b) applied not only to a veteran's report of a combat concussion injury, but to his report of permanent loss of hearing). 

Thus, the remaining question for consideration is whether the Veteran's bilateral knee and ankle disabilities are related to military service.  

The Veteran's service treatment records are unavailable.  See October 29, 2007 RO memorandum regarding unavailability of service treatment records.

Post service, in July 2006, just two months after his return from Iraq, the Veteran saw his private physician and complained of bilateral knee pain in Iraq.  The doctor provided an assessment of arthritis of the knee, likely by exam.  In October 2006, the Veteran's physician provided a written statement excusing him from running, jogging, and any weight bearing exercise, until such time as his arthritis pain was under better control.

On November 3, 2006, just six months after returning from Iraq, the Veteran sought initial VA outpatient medical treatment and reported having body aches including leg and knee pain in cold weather in Iraq.  The assessment was knee pain that was ongoing since his Iraq deployment.

Results of X-rays of the Veteran's knees and ankles, taken in February 2007, were essentially unremarkable.

Subsequent VA medical records include the Veteran's complaints of ankle pain.  See e.g., July 7, 2010 VA mental health clinic record noting complaints of ankle and elbow pain for which the Veteran took Aleve.

During his September 2014 Board hearing, the Veteran testified to having constant knee and ankle pain that he treated with Aleve.  See Board hearing transcript at page 3.

The Board finds the Veteran's account of having continuous knee and ankle pain since service to be competent and credible, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d at 1337; see also Jandreau v. Nicholson, 492 F.3d at 1372; Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The evidence documents the Veteran's complaints of bilateral knee and ankle pain with the first year after his separation from service, as shown by the July 2006 private medical record and the November 2006 VA outpatient record.  These complaints were again documented in the February 2007 VA examination report, and in the recent Board hearing testimony.

The Board has no reason to doubt the Veteran's credibility or description of in-service events and the events are generally consistent with his type of service.

There is no specific or lay evidence to contradict the Veteran's reports.  The competent evidence, medical and lay, establishes that the Veteran's current chondromalacia of the bilateral knees and bilateral ankle strain had their onset in service during an event (or events) sustained in combat in Iraq.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Resolving all reasonable doubt in the Veteran's favor, a bilateral knee disability, diagnosed as chondromalacia patellae, and a bilateral ankle disability, diagnosed as bilateral ankle strain, had their onset in service and service connection is warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral knee disability, including chondromalacia patellae, is granted.

Service connection for a bilateral ankle disability, including bilateral ankle strain, is granted.


REMAND

The March 2011 rating decision granted service connection for PTSD that was assigned an initial 50 percent disability rating.  In June 2011, the Veteran filed a timely notice of disagreement (NOD) with that evaluation.  

The January 2013 Report of General Information, discussed supra, indicates that "in the interest of moving his claim forward", the Veteran wanted to withdraw his NOD and proceed with his claims for an increased rating and TDIU.  A written withdrawal is not of record.  See e.g., 38 C.F.R. § 20.204 (2014).

The May 2013 rating decision denied a rating higher than 50 percent for PTSD and entitlement to a TDIU.  In a February 2014 statement, the Veteran's attorney requested a status report regarding the appealed claims for an increased rating for PTSD and entitlement to TDIU, and noted that he had not received a statement of the case as to these matters.  The Board construes the attorney's statement as a timely NOD.  The Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the matters of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to a TDIU.  These issues should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


